Nebraska Advance Sheets
478	289 NEBRASKA REPORTS



                      State of Nebraska, appellee, v.
                        Daphne Hansen, appellant.
                                    ___ N.W.2d ___

                      Filed November 14, 2014.      No. S-13-653.

 1.	 Statutes: Appeal and Error. Statutory interpretation is a question of law, which
      an appellate court resolves independently of the trial court.
 2.	 Criminal Law: Evidence: Appeal and Error. In reviewing a sufficiency of the
      evidence claim, whether the evidence is direct, circumstantial, or a combination
      thereof, the standard is the same: An appellate court does not resolve conflicts in
      the evidence, pass on the credibility of witnesses, or reweigh the evidence; such
      matters are for the finder of fact.
  3.	 ____: ____: ____. The relevant question for an appellate court reviewing a suf-
      ficiency of the evidence claim is whether, after viewing the evidence in the light
      most favorable to the prosecution, any rational trier of fact could have found the
      essential elements of the crime beyond a reasonable doubt.
 4.	 Criminal Law: Statutes: Legislature: Intent. In reading a penal statue, a court
      must determine and give effect to the purpose and intent of the Legislature as
      ascertained from the entire language of the statute considered in its plain, ordi-
      nary, and popular sense.
 5.	 Statutes: Legislature: Intent: Appeal and Error. An appellate court gives
      statutory language its plain and ordinary meaning, and the court will not look
      beyond the statute to determine legislative intent when the words are plain, direct,
      and unambiguous.
 6.	 Criminal Law: Words and Phrases. The word “profit” in Neb. Rev. Stat.
      § 28-205(1) (Reissue 2008) means to make “returns, proceeds, or revenue” on
      a transaction.
 7.	 Criminal Law: Convictions. A defendant’s conviction for aiding the consum-
      mation of a felony is not incompatible with a conviction as a principal of the
      underlying felony.
 8.	 Criminal Law: Aiding and Abetting: Time. The crime of aiding the consumma-
      tion of a felony is concerned with conduct that occurs after a felony is committed.

  Petition for further review from the Court of Appeals, Irwin,
Riedmann, and Bishop, Judges, on appeal thereto from the
District Court for Antelope County, James G. Kube, Judge.
Judgment of Court of Appeals reversed, and cause remanded
with directions.
   Matthew M. Munderloh, of Johnson & Mock, for appellant.
   Jon Bruning, Attorney General, James D. Smith, and, on
brief, J. Kirk Brown for appellee.
  Heavican, C.J., Wright, Connolly, Stephan, McCormack,
Miller-Lerman, and Cassel, JJ.
                       Nebraska Advance Sheets
	                            STATE v. HANSEN	479
	                            Cite as 289 Neb. 478

      Connolly, J.
                           SUMMARY
   Daphne Hansen conspired with her employee, Jerry Torres,
to burn down a house that was owned and insured by Hansen’s
friend. In exchange for setting the fire, Torres testified that
Hansen bought him various household goods. After a bench
trial, the district court found Hansen guilty of arson in the
second degree, conspiracy to commit arson, and aiding the
consummation of a felony. Under Neb. Rev. Stat. § 28-205
(Reissue 2008), aiding the consummation of a felony is com-
mitted by one who intentionally aids another in securing the
proceeds of or profiting from a felony. The Nebraska Court of
Appeals reversed Hansen’s conviction for aiding the consum-
mation of a felony,1 concluding that the State failed to prove
the offense beyond a reasonable doubt. We granted the State’s
petition for further review. Because the Court of Appeals mis-
interpreted § 28-205, we conclude that the State proved beyond
a reasonable doubt that Hansen is guilty of aiding the consum-
mation of a felony.

                        BACKGROUND
                        Factual History
   Hansen’s convictions arose from a June 2010 fire that
destroyed a house in Neligh, Nebraska. A limited liability
company owned the house. Cynthia Johnston, Hansen’s friend,
was a member of the company. Hansen was not a member
of the company, but considered herself associated with the
enterprise. The house was bought with the intent to repair and
“flip” it, but renovations proved costly and the house became
a “money pit.”
   Hansen owned a cafe in Neligh and employed Torres as a
part-time dishwasher. Hansen expressed her frustration about
the house to Torres and joked about destroying the residence.
Torres testified that the levity eventually dissipated and that
he agreed to burn the house down for $1,000. Torres’ wife
testified that Hansen drove her to a gas station and that Torres’

 1	
      State v. Hansen, No. A-13-653, 2014 WL 1199321 (Neb. App. Mar. 25,
      2014) (selected for posting to court Web site).
    Nebraska Advance Sheets
480	289 NEBRASKA REPORTS



wife filled a 5-gallon gas can with diesel fuel. Torres’ wife left
the container of fuel at the house, and Torres testified that he
returned to the house late in the evening, starting a fire that
severely damaged the house.
   Johnston carried insurance on the house. After paying off
a debt to Hansen’s boyfriend, Hansen and Johnston split the
remainder of the insurance proceeds. Hansen did not pay
Torres $1,000. Instead, Hansen took Torres and his wife to
Norfolk, Nebraska, and bought them a television, television
stand, refrigerator, baby crib, trash bags, a pack of toilet paper,
and “some Zyrtec.” Torres testified that the shopping trip was
his compensation for starting the fire. Hansen testified that it
was an advance on Torres’ wages. The record does not show
whether the shopping trip occurred before or after Hansen
received her share of the insurance proceeds.
   Torres eventually confessed to his role in the fire, and the
State charged Hansen with second degree arson, conspiracy
to commit arson, theft by deception, aiding the consumma-
tion of a felony, and false reporting. The State did not charge
Johnston with a crime. After a bench trial, the district court
found Hansen guilty of arson, conspiracy, and aiding the con-
summation of a felony. The court sentenced Hansen to 24 to
30 months’ imprisonment for second degree arson and 24 to
30 months’ imprisonment for conspiracy to commit arson, the
sentences to run concurrently. The court sentenced Hansen to
6 to 12 months’ imprisonment for aiding the consummation of
a felony, the sentence to run consecutively to the sentences for
arson and conspiracy.

                            Appeal
   Before the Court of Appeals, Hansen argued that the evi-
dence was insufficient to support her conviction for aiding
the consummation of a felony. Under § 28-205(1), “[a] person
is guilty of aiding consummation of felony if he intention-
ally aids another to secrete, disguise, or convert the proceeds
of a felony or otherwise profit from a felony.” The Court of
Appeals framed the issue as whether the evidence was suf-
ficient to find that Hansen “intentionally aided another person
                        Nebraska Advance Sheets
	                              STATE v. HANSEN	481
	                              Cite as 289 Neb. 478

to ‘secrete, disguise, or convert’ the house insurance proceeds
. . . or that she intentionally aided another person to ‘otherwise
profit’ from the house insurance proceeds.”2
    The court concluded that the record lacked sufficient evi-
dence to show that Hansen intentionally aided another in prof-
iting from the arson. The court interpreted § 28-205 to mean
that the person whom Hansen aided must have been “involved
. . . in committing the underlying felony.”3 The court con-
cluded that there was no evidence that the persons who
received part of the insurance proceeds, other than Hansen,
had any part in the arson. The court did not discuss whether
Hansen intentionally aided Torres in profiting from the arson
by paying him off with household goods.

                ASSIGNMENT OF ERROR
  The State assigns, restated, that the Court of Appeals erred
by concluding that the evidence was insufficient to support
Hansen’s conviction for aiding the consummation of a felony.

                   STANDARD OF REVIEW
   [1] Statutory interpretation is a question of law, which an
appellate court resolves independently of the trial court.4
   [2,3] In reviewing a sufficiency of the evidence claim,
whether the evidence is direct, circumstantial, or a combina-
tion thereof, the standard is the same: An appellate court does
not resolve conflicts in the evidence, pass on the credibility of
witnesses, or reweigh the evidence; such matters are for the
finder of fact.5 The relevant question for an appellate court is
whether, after viewing the evidence in the light most favor-
able to the prosecution, any rational trier of fact could have
found the essential elements of the crime beyond a reason-
able doubt.6

 2	
      Id. at *5.
 3	
      Id.
 4	
      Vlach v. Vlach, 286 Neb. 141, 835 N.W.2d 72 (2013).
 5	
      State v. Filholm, 287 Neb. 763, 848 N.W.2d 571 (2014).
 6	
      Id.
    Nebraska Advance Sheets
482	289 NEBRASKA REPORTS



                            ANALYSIS
   The State argues that the Court of Appeals’ concept of prof-
iting from a felony is too narrow. Specifically, the State con-
tends that the court erroneously focused on the insurance pro-
ceeds to the exclusion of the household goods Hansen bought
for Torres. Torres profited by receiving the household goods,
according to the State, and Hansen intentionally aided him in
doing so. Hansen responds that because she was convicted as a
principal of a felony, she could not also be convicted for aiding
another in profiting from the same felony.
   [4,5] In interpreting § 28-205, we set forth some famil-
iar principles. A court must determine and give effect to the
purpose and intent of the Legislature as ascertained from the
entire language of the statute considered in its plain, ordinary,
and popular sense.7 We give statutory language its plain and
ordinary meaning,8 and we will not look beyond the statute to
determine legislative intent when the words are plain, direct,
and unambiguous.9
   [6] We conclude that the terms “proceeds of” and “profits
from” the arson are not limited to the insurance claim under
the plain meaning of § 28-205(1). As noted above, a person
aids the consummation of a felony under § 28-205(1) if she
“intentionally aids another to secrete, disguise, or convert the
proceeds of a felony or otherwise profit from a felony.” The
State does not argue that Hansen aided another to “secrete, dis-
guise, or convert the proceeds of a felony.” Instead, the State
focuses on the second clause in § 28-205(1) and argues that
Hansen intentionally aided Torres to “otherwise profit from a
felony.” In this context, the word “profit” is used as a verb and
means to make “returns, proceeds, or revenue” on a transac-
tion.10 We see no requirement that the proceeds in question be

 7	
      State v. Robbins, 253 Neb. 146, 570 N.W.2d 185 (1997).
 8	
      See Dean v. State, 288 Neb. 530, 849 N.W.2d 138 (2014).
 9	
      See Unisys Corp. v. Nebraska Life & Health Ins. Guar. Assn., 267 Neb.
158, 673 N.W.2d 15 (2004).
10	
      Webster’s Encyclopedic Unabridged Dictionary of the English Language
      1149 (1989).
                       Nebraska Advance Sheets
	                             STATE v. HANSEN	483
	                             Cite as 289 Neb. 478

“profit from a felony” as to both the one who aids and the one
who is aided. It is enough, as to the person who is aided (i.e.,
Torres), that he receives the returns or proceeds as a result of
the commission of a felony and that the person who aids (i.e.,
Hansen) has intentionally assisted the person aided in enjoying
these returns or proceeds.
   [7,8] Nor do we agree with Hansen that her conviction for
aiding the consummation of a felony is incompatible with
her conviction as a principal of the underlying arson. Hansen
argues that “[t]he State’s interpretation of consummation of fel-
ony makes that crime one [and] the same as aiding and abetting
a felony,” rendering § 28-205 “superfluous and meaningless.”11
The conduct by which Hansen aided and abetted the arson,
however, must have occurred before or during the commis-
sion of the arson.12 In contrast, aiding the consummation of
a felony is concerned with conduct that occurs after a felony
is committed.13 Section 28-205 is a distinct crime requiring
proof of conduct different from the proof necessary to show
that Hansen aided and abetted Torres to commit the arson.
Hansen’s convictions as both a principal to the arson and one
who aided the consummation of the arson does not render
§ 28-205 superfluous.
   We conclude that the evidence is sufficient to find beyond
a reasonable doubt that Hansen intentionally aided Torres in
profiting from a felony. Torres testified that Hansen bought
household goods for him as payoff for starting the fire. A
rational trier of fact could have found that Torres, by receiv-
ing the household goods, profited from committing arson and
that Hansen, by purchasing the household goods, intention-
ally aided him in profiting. So, the evidence is sufficient to
support Hansen’s conviction for aiding the consummation of
a felony.

11	
      Brief for appellant in response to petition for further review at 6.
12	
      See 2 Wayne R. LaFave, Substantive Criminal Law § 13.2(a) (2d ed.
      2003).
13	
      See A.L.I., Model Penal Code and Commentaries § 242.4, comments 1-2
      (1980).
    Nebraska Advance Sheets
484	289 NEBRASKA REPORTS



                       CONCLUSION
   We conclude that the evidence was sufficient to sup-
port Hansen’s conviction for aiding the consummation of a
felony. By purchasing household goods for Torres as com-
pensation for the arson, Hansen intentionally aided Torres
in enjoying the returns or proceeds from his commission of
the crime. Therefore, we reverse the judgment of the Court
of Appeals and remand the cause with directions to affirm
the conviction.
                   R eversed and remanded with directions.


              Pamela A. Manon et al., as Successors in
              Interest to Judy A. White, deceased, and
                William E. Waechter, appellants, v.
                   P eggy J. Orr et al., appellees.
                                     ___ N.W.2d ___

                      Filed November 14, 2014.       No. S-13-1010.

  1. 	 Motions to Dismiss: Appeal and Error. A district court’s grant of a motion to
       dismiss is reviewed de novo.
  2. 	 Motions to Dismiss: Pleadings: Appeal and Error. When reviewing an order
       dismissing a complaint, the appellate court accepts as true all facts which are
       well pled and the proper and reasonable inferences of law and fact which may be
       drawn therefrom, but not the plaintiff’s conclusion.
  3. 	 Statutes: Appeal and Error. To the extent an appeal calls for statutory interpre-
       tation or presents questions of law, an appellate court must reach an independent
       conclusion irrespective of the determination made by the court below.
  4. 	 Actions: Parties. Neb. Rev. Stat. § 25-301 (Reissue 2008) provides that every
       action shall be prosecuted in the name of the real party in interest.
  5. 	 ____: ____. The purpose of Neb. Rev. Stat. § 25-301 (Reissue 2008) is to pre-
       vent the prosecution of actions by persons who have no right, title, or interest in
       the cause.
  6. 	 Actions: Parties: Public Policy. Neb. Rev. Stat. § 25-301 (Reissue 2008) dis-
       courages harassing litigation and keeps litigation within certain bounds in the
       interest of sound public policy.
  7. 	 Actions: Parties: Standing. The focus of the real party in interest inquiry is
       whether the party has standing to sue due to some real interest in the cause
       of action, or a legal or equitable right, title, or interest in the subject matter of
       the controversy.
  8. 	 ____: ____: ____. The purpose of the real party in interest inquiry is to determine
       whether the party has a legally protectable interest or right in the controversy that
       would benefit by the relief to be granted.